Citation Nr: 0732852	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-25 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for eczematous lesions of 
the skin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1990 and from December 1990 to May 1991.  This latter period 
of service included service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, denied the veteran's claim 
for service connection for eczematous lesions.  In August 
2007, the veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.

The Board notes that the RO also increased the rating for the 
veteran's service-connected pes planus from 10 to 30 percent 
in its September 2002 decision, and that the veteran 
subsequently filed a notice of disagreement (NOD) requesting 
an even higher rating.  However, although the RO issued a 
June 2004 statement of the case (SOC) on this issue, there is 
no evidence that the veteran filed a substantive appeal in 
response to the SOC.  Consequently, this issue is not before 
the Board on this appeal.  38 C.F.R. § 20.200 (2007) (an 
appeal consists of a timely filed NOD and, after an SOC has 
been furnished, a timely filed substantive appeal).


FINDING OF FACT

The evidence reflects that it is at least as likely as not 
that the veteran's current eczematous lesions are related to 
her service in the Southwest Asia Theater of operations 
during the Persian Gulf War.




CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, 
eczematous lesions were incurred in service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2007), and its 
implementing regulations redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  
However, as the Board will grant the benefit sought by the 
veteran in this decision, further discussion of the VCAA is 
unnecessary.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).
Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

Service connection may be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness, including an undiagnosed illness 
exhibited by signs or symptoms involving the skin, which 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.317 (2007).  However, if signs or symptoms are medically 
attributed to a diagnosed (rather than an undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

Although the veteran has requisite service in the Southwest 
Asia Theater of operations, she does not have a disability 
due to an "undiagnosed illness".  Rather, she has been 
diagnosed on multiple occasions with various skin 
disabilities, including eczematous lesions and dermatitis.  
As such, presumptive service connection pursuant to 38 C.F.R. 
§ 3.317 is not warranted.  When a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on another basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).

In this case, the veteran claimed in her written statements 
and at the Board hearing that she had no skin problems prior 
to deployment in Southwest Asia, that she developed a rash 
during this deployment and sought treatment for it shortly 
thereafter, and that this same rash has recurred several 
times since separation from service.  The evidence of record 
is consistent with the veteran's assertions.  The March 1991 
redeployment examination reflects that the veteran's skin was 
normal, and she indicated in the contemporaneous report of 
medical history that she did not have and had never had skin 
disease.  The veteran's DD Form 214 reflects that she served 
in Southwest Asia from January 1991 to May 6, 1991.  The 
service medical records reflect that, two days after 
returning from Southwest Asia, on May 8, 1991, the veteran 
sought treatment for a skin rash that had appeared two weeks 
earlier, during her Southwest Asia service.  On examination, 
the physician noted a few hyperpigmented papules on the 
veteran's trunk and back that were mostly resolved, and 
diagnosed resolving allergic food reaction.  The value of 
this diagnosis is weakened, however, by the facts below that 
reflect that similar symptoms subsequently recurred and were 
not attributed to a food or other allergy.  Thus, the 
evidence reflects that a skin disability arose during 
service.  As the veteran has subsequently been diagnosed with 
eczematous lesions and other skin disabilities, the issue 
that must be decided is whether her current eczematous 
lesions are related to service.

The evidence reflects that the veteran's skin disability has, 
as she testified, resolved and recurred since service.  
Although the veteran's skin symptoms have therefore not been 
continuous since service, continuity of symptomatology need 
not be shown in order to establish service connection.  
38 C.F.R. § 3.303(b) (2007).  Rather, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
indicates the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Here, the Board finds that all of the 
evidence does so indicate.  This evidence includes March 
through May 1994 VA outpatient treatment (VAOPT) records 
diagnosing the veteran with dermatitis and pityriasis rosea, 
and an August 2002 VAOPT note diagnosing her with non-
specific dermatitis.  Significantly, the only medical opinion 
as to the etiology of the veteran's skin disabilities is 
contained in an October 2002 VA dermatology clinic 
physician's treatment note.  In that note, the physician 
indicated that he had reviewed the records of the veteran's 
Southwest Asia service, that the veteran had denied skin 
problems preexisting this service, and that the observable 
symptoms of lichenified, dyschromic, eczematous, excoriated 
patches on various parts of the veteran's body were non-
specific dermatitis consistent with Gulf War environmental 
exposure.  

Since the physician reviewed the veteran's medical records 
from service, and since his reliance on the veteran's denial 
of preexisting skin problems was consistent with the evidence 
of record, the Board finds that the physician's opinion 
constitutes competent evidence.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2006) (reliance on history provided by veteran 
only warrants the discounting of a medical opinion in certain 
circumstances, such as when the opinions are contradicted by 
other evidence in the record or when the Board rejects the 
statements of the veteran); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Moreover, neither of the two VA skin examination reports 
contained an opinion as to the etiology of the veteran's 
eczematous lesions.  The February 1994 VA examination report 
stated only that the veteran's dermatitis had not recurred 
and had resolved.  However, as with the May 1991 service 
medical record that diagnosed a resolving allergic food 
reaction, the Board affords little weight to the February 
1994 statement, especially in light of the documented 
subsequent recurrence of skin problems.  In addition, the 
September 2002 VA examination report, which noted a skin rash 
on various parts of the body and diagnosed eczematous 
lesions, did not contain an opinion as to the etiology of 
these lesions and, in any event, was not preceded by review 
of medical records because such records were not available.

In sum, the only competent medical opinion of record 
indicates that the veteran's current eczematous lesions are 
related to the skin symptomatology that she has experienced 
on and off during and since her deployment in Southwest Asia, 
and this opinion is consistent with the other evidence of 
record.  It is therefore at least as likely as not that the 
veteran's eczematous lesions are related to service.  In 
these circumstances, the benefit-of-the-doubt doctrine 
requires that service connection for eczematous lesions must 
be granted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

 
ORDER

Service connection for eczematous lesions of the skin is 
granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


